Title: To Thomas Jefferson from John Drayton, 20 October 1802
From: Drayton, John
To: Jefferson, Thomas


          
            Sir
            Charleston Octr: 20th: 1802.
          
          On the 12th: September, I had the honor of writing to you, respecting information received of an intended landing, of the French incendiary negroes, on coasts of the Southern States of this Union; from on board the French frigates, which were at New York.
          Since that time, a false alarm has been given on Waccamaw neck, in the North Eastern part of this State; which occasioned the marching of troops towards the sea coast. As this news, will no doubt reach you, & may be mistated, I transmit you herewith a report of the same; as taken from the orderly book of Brigadier General Peter Horry, who commands in that part of the State.
          With sentiments of high consideration I have the honor to be Sir Yr. most ob
          
            John Drayton
          
        